Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-2(in part) and 14 (in part) as well as Applicant’s species election of CAMKK1 and SDF-1 in the reply filed on 10/21/2022 is acknowledged. However, upon further consideration, the examiner withdraws the species election.

Claims 1-2, 8, 14, 17-18, 21, 27, 29, 36, 40 ,43, 49, 58, and 63 are pending.

Claims 8, 17-18, 21, 27, 29, 36, 40 ,43, 49, 58, and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Claims 2, 8, 14, 18, 21, 27, 29, 36, 40, 49, and 63 are currently amended.

Claims 3-7, 9-13, 15-16, 19-20, 22-26, 28, 30-35, 37-39, 41-42, 44-48, 50-57, 59-62, and 64-70 are cancelled.

Claims 1-2 and 14 are under examination on the merits.


Priority
The claim to priority of the instant application to claim subject matter disclosed in U.S. Provisional Application No. 62/659,667, filed on April 18, 2018, is noted.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 2, 4, and 5A are illegible due to their small size and pixilation. Figures 1A-b and 8A-B are objected to because the placebo, SDF-1, and CAMKK1 data are depicted in the same shade of gray, which makes them indistinguishable from one another in the figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 0045). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Interpretation
	The examiner is interpreting the instant claim 1 such that the portion of the claim which recites “in the presence of CXCR4 polypeptide expression, wherein the effective amount is an amount that induces exosome production, secretion and/or function in the subject,” applies to the entirety of claim 1, not merely to claim 1(b). This interpretation would be reflective of a claim drafted similarly to the following:
“A method to promote tissue healing, to treat tissue injury, or to treat a condition related to tissue injury, comprising administering to a subject in need thereof an effective amount of one or both of:
a. a CAMKK1 polypeptide or an equivalent thereof; or 
b. an SDF-1 polypeptide or an equivalent thereof,
in the presence of CXCR4 polypeptide expression, wherein the effective amount is an amount that induces exosome production, secretion and/or function in the subject.”
	If this interpretation is incorrect, Applicant bears the burden of notifying the examiner in a timely manner. 
 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant case, the claims are directed to a method comprising administering “a. a CAMKK1 polypeptide or an equivalent thereof, or b. an SDF-1 polypeptide or an equivalent thereof.” The specification discloses CAMKK1 and SDF-1 polypeptide and equivalents thereof throughout the Detailed Description of the specification and in figures 1A-B and 8A-B.  However, the instant specification has not disclosed and the art does not teach the genus of CAMKK1 or SDF-1 polypeptides or equivalents thereof which will function in the methods of the instant application for promoting tissue healing , treating tissue injury, or treating a condition related to tissue injury.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of equivalents that can effectively function in the methods of the instant application in the manner in which the equivalents disclosed throughout the Detailed Description of the instant specification and figures 1A-B and 8A-B. The use of the term “equivalent thereof,” broadens the scope of potentially claimed polypeptides such that one of ordinary skill in the art is insufficiently informed as to the metes and bounds of the instant claim 1. For example, an equivalent could refer to a structural or a functional equivalent. Therefore, CAMKK1 could be a functional equivalent for SDF-1, because they function similarly in the claimed method. Alternatively, any amino acid sequence sharing homology with the claimed CAMKK1 and SDF-1 polypeptides or sharing some conserved region could be a structural equivalent, even if they do not perform similarly in the claimed method. Although the utility of CAMKK1 polypeptides and SDF-1 polypeptides for promoting tissue healing and treating tissue injury had been well characterized in the art, one still cannot predict the structural or functional features of plethora of polypeptides that can perform to promote tissue healing or treat tissue injury and related conditions in the manner contemplated in the instant claim recitations with respect to CAMKK1 and SDF-1 polypeptides.  
One could provide proof of possession through teaching a representative number of species, but the Applicant’s limited recitation of ‘nonlimiting examples’ does not provide sufficient detail such that the boundaries of the claim scope are defined by an apparent commonality. Therefore, the Applicant has failed to provide sufficient specificity so as to claim the recited genus of CAMKK1 and SDF-1 polypeptides. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the term “equivalent thereof,” broadens the scope of potentially claimed polypeptides such that one of ordinary skill in the art is insufficiently informed as to the metes and bounds of the instant claim 1. For example, an equivalent could refer to a structural or a functional equivalent. Therefore, CAMKK1 could be a functional equivalent for SDF-1, because they function similarly in the claimed method. Alternatively, any amino acid sequence sharing homology with the claimed CAMKK1 and SDF-1 polypeptides or sharing some conserved region could be a structural equivalent, even if they do not perform similarly in the claimed method. The scope between these potential interpretations of an equivalent, a structural or a functional equivalent, is different and, therefore, the metes and bounds of the claims containing ‘equivalent thereof’ language with respect to the CAMKK1 and SFD-1 polypeptides and their amino acid sequences, are indefinite. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gronthos (US 2009/0029912 A1, published 01/29/2009). Gronthos teaches a method for promoting tissue healing, treating tissue injury, or treating conditions related to tissue healing (such as enhancing the proliferation and survival of mesenchymal precursor cells) (see paragraphs 0086 and 0087). The method taught by Gronthos comprises administering an effective amount of an SDF-1 polypeptide to a subject in need thereof, in the form of a polypeptide in the presence of CXCR4 polypeptide expression (see paragraphs 0062, 0066, and 0107), wherein the effective amount is an amount that induces exosome production, secretion and/or function in the subject, as shown by in vivo SDF-1 secretion by cells genetically modified to secrete SDF-1 (see paragraphs 0010, 0118, and 0148). Therefore, Gronthos prima facie anticipates the instant claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Dong (Dong, doi: 10.1002/sctm.17-0046, published 07/08/2017), in further view of Mcdonnell (WO 2012024255 A2, published 02/23/2012).
	Gronthos teaches the method of claim 1. Gronthos does not teach the CAMKK1 peptide having SEQ ID NO 1. Dong teaches that “calcium/calmodulin‐dependent protein kinase kinase‐1 (CAMKK1) as a key regulator of the MSC secretome and as a potential strategy for cell‐free induction of MSC‐like repair in AMI,” (see Introduction). Thus, one of ordinary skill would be motivated to modify the method of Gronthos to include a CAMKK1 polypeptide. Mcdonnell, teaches a CAMKK peptide having a sequence that is a 100% match for the instant SEQ ID NO 1 (see SEQ ID NO 16, paragraph 0053). Therefore, one of ordinary skill in the art will appreciate that this CAMKK peptide is known in the art and that the combination of the method of Gronthos and the peptide of Mcdonnell would, absent evidence to the contrary, meet the limitation of the instant claim 2. Therefore, the instant claim 2 is prima facie obvious over Gronthos in view of Dong, in further view of Mcdonnell.
Additionally, claim 2 is further rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gronthos and Dong, as applied above, in view of Beasley (WO 200224920 A2, published 03/28/2002). The combination of Gronthos and Dong does not teach the CAMKK1 peptide having SEQ ID NO 2 of the instant claim 2. However, Beasley teaches a CAM kinase having a sequence that is 100% identical to SEQ ID NO 2 of the instant claim 2 (see claim 1a and Figure 2). Therefore, a CAM kinase having SEQ ID NO 2 of the instant claim 2 is known in the art and, absent evidence to the contrary, one of ordinary skill in the art would be motivated to modify the method of Gronthos to include CAMKK1, including the CAMKK1 variant taught by Beasley. Therefore, the instant claim 2 is prima facie obvious over Gronthos in view of Dong, in further view of Beasley. 
Additionally, claim 2 is further rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Kiedrowski (US 20050271639 A1, published 12/08/2005). Gronthos does not teach the SDF-1 peptide having SEQ ID NO 3 of the instant claim 2. However, Kiedrowski teaches a nucleotide sequence encoding human SDF-1, wherein the nucleotide sequence is 100% identical to SEQ ID NO 3 of the instant claim 2 (see claim 4, SEQ ID NO 8 and paragraph 0076). Therefore, an SDF-1 peptide corresponding to SEQ ID NO 3 of the instant claim 2 is known in the art and one of ordinary skill in the art would expect the SDF-1 of Kiedrowski to function in the method of Gronthos  because Gronthos teaches that SDF-1 promotes tissue healing and Kiedroski teaches a functional SDF-1 sequence.
Additionally, claim 2 is further rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Herrmann (US 2005020528 A1, published 01/07/2005). Gronthos does not teach an SDF-1 peptide having SEQ ID NO 4 of the instant claim. However, Herrmann teaches an SDF-1 polypeptide having an amino acid sequence that is a 100% match to SEQ ID NO 4 of the instant claim 2 (see example 1). Therefore, an SDF-1 peptide corresponding to SEQ ID NO 4 of the instant claim 2 is known in the art and, absent evidence to the contrary, one of ordinary skill in the art would expect the SDF-1 of Herrmann to function in the method of Gronthos to meet the limitations of the instant claim 2, because Gronthos teaches SDF-1 treats promotes tissue injury and Herrmann teaches a functional SDF-1 sequence. 
Additionally, claim 2 is further rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Gupta (US 2002107195 A1, published 08/08/2002). While Gronthos teaches the use of CXCR4 polypeptides, Gronthos does not teach a CXCR4 peptide having SEQ ID NO 5 of the instant claim. However, Gupta teaches a CXCR4 polypeptide having an amino acid sequence that is a 100% match to SEQ ID NO 5 of the instant claim 2 (see claim 3, SEQ ID NO 2 and paragraph 0009). Gupta further discloses that this CXCR4 peptide in conjunction with an SDF-1 polypeptide can be used to stimulate and increase angiogenesis in vasculature of a patient in need thereof (see paragraph 0009). Therefore, a CXCR4 peptide corresponding to SEQ ID NO 3 of the instant claim 2 is known in the art and one of ordinary skill in the art would expect the CXCR4 of Gupta to function in the method of Gronthos  because Gronthos teaches that CXCR4 promotes tissue healing and Gupta teaches a functional CXCR4 sequence.
Thus, all of the limitations of the instant claim 2 are taught by the combination of Gronthos, Mcdonnell, Kiedrowski, Beasley, Herrmann, and Gupta, which teaches the method and motivation to combine SDF-1 polypeptides and CAMKK1 polypeptides, in the presence of CXCR4, to treat tissue injury or conditions related to tissue injury, and where Mcdonnell, Kiedrowski, Beasley, Herrmann, and Gupta teach the particular sequence IDs recited in the instant claim 2. Therefore, the instant claim 2 is prima facie obvious over the prior art herein described. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Dong (https://doi.org/10.1002/sctm.17-0046, published 07/08/2017). Gronthos does not teach the method of claim 1 further comprising determining the level of circulating exosomes in a sample isolated from a patient before or after administration of the CAMKK1 or SDF-1 polypeptides in the presence of CXCR4. Dong teaches that CAMKK1 is an important regulator of the mesenchymal stem cell secretome.  Dong teaches that injection of conditioned media from mesenchymal stem cells that overexpress CAMKK1 improves vascular density in myocardial tissue after acute myocardial infarction (see abstract). Dong further details that treatment with the conditioned media improves tissue repair and decreases cardiovascular scarring (see discussion and results). Dong concludes that further studying the role of CAMKK1 and its secretome, including exosomes, is a next logical step for innovation and may provide insight on key therapeutic targets (see conclusion). Therefore, one of ordinary skill in the art would appreciate the desirability of measuring the level of exosome production before and after administration for the purposes of research as well as routine optimization of a method using a CAMKK1 polypeptide to treat tissue injury or related conditions. Therefore, the instant claim 14 is prima facie  obvious over Gronthos in view of Dong.
Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gronthos as applied to claim 1 above, in view of Sahoo (https://doi.org/10.1161/CIRCRESAHA.114.300639, published 01/17/2014). Gronthos does not teach the method of claim 1 further comprising determining the level of circulating exosomes in a sample isolated from a patient before or after administration of the CAMKK1 or SDF-1 polypeptides in the presence of CXCR4. Sahoo teaches that “actively secreted membrane vesicles, including exosomes, are being recognized as new candidates with important roles in intercellular and tissue-level communication,” (see abstract). Sahoo further teaches that, “cardiomyocytes, which were initially considered as not-so-secretory cell type, have now been suggested to secrete exosomes,” (see section ‘Exosomes as a Potential Intracellular Communicator of Ischemic Signaling and Myocardial Repair). Sahoo also teaches that, “[e]xosomes may provide the underlying mechanisms by which the damaged heart communicates with other tissues and organs to initiate the repair process, and how stem/progenitor cells repair and regenerate the myocardium. The study of exosomes from ischemic heart may reveal important cell–cell communication and signaling mechanisms for local and distant tissues such as [bone marrow],” (see section ‘Exosomes as a Potential Intracellular Communicator of Ischemic Signaling and Myocardial Repair). Therefore, one of ordinary skill in the art would appreciate the desirability of measuring the level of exosome production before and after administration for the purposes of research as well as routine optimization of a method using a CAMKK1 polypeptide to treat tissue injury or related conditions. Therefore, the instant claim 14 is prima facie  obvious over Gronthos in view of Sahoo. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Penn (US application number 17/667,375). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Penn teaches 
“A method of treating an ischemic or inflammatory condition in an organ or tissue of a patient, comprising administering to the patient: (a) cells comprising: a vector comprising a nucleic acid encoding human calcium/calmodulin-dependent protein kinase kinase 1 (CAMKK1) selected from the group of: the protein of SEQ ID NO: 4, the T108A mutant CAMKKI, the S459A mutant CAMKKI, or the T108A/S459A mutant CAMKKI, wherein T108 corresponds to position 108 of SEQ ID NO: 2 and S459 corresponds to position 458 of SEQ ID NO: 2, to said organ or tissue; or (b) conditioned media from a culture of the cells of (a) that have been modified to have an increase of the level of human CAMKK1 protein to said organ or tissue, thereby preventing fibrosis or increasing vascular density in the organ or tissue of the patient.”

(see claim 1). Note that SEQ ID Nos 2 and 4 of Penn are a 100% match for SEQ ID NO 1 of the instant claim 2. Here, because conditioned media, as mentioned in claim 1b of Penn would, absent evidence to the contrary, be expected to have CAMKK1, the examiner understands that claim 1b of Penn teaches administering CamKK1 polypeptides to a patient to treat tissue injury or conditions related to tissue injury because ischemia is a type of tissue injury and inflammation is condition related to tissue injury. Moreover, claim 1a of Penn recites administering a CAMKK1 polypeptide having SEQ ID 4, which is a 100% match to the CamKK1 Polypeptide having SEQ ID No 1 of the instant application.
	Penn does not teach that the effective amount of polypeptide is “an amount that induces exosome production, secretion, and/or function in the subject. However, Penn teaches an effective amount with respect to that which “prevent[s] fibrosis or increase[es] vascular density in the organ or tissue of the patient.” The wherein language with respect to exosomal production, secretion, or function relates to an inherent condition and does not pertain to an active step of the method. Therefore, one of ordinary skill in the art would expect the method Penn to anticipate the limitations of claims 1 and 2 of the instant application.

Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11273208 (Penn2). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Penn2 recites:
“A method of preventing fibrosis or increasing vascular density in an organ or tissue of a patient, the method comprising administering to the patient: (a) cells comprising: a vector comprising a nucleic acid encoding human calcium/calmodulin-dependent protein kinase kinase 1 (CAMKK1) selected from the group of: the protein of SEQ ID NO: 4, the T108A mutant CAMKK, the S459A mutant CAMKKI, or the T108A/S459A mutant CAMKKI, wherein T108 corresponds to position 108 of SEQ ID NO: 2 and S459 corresponds to position 458 of SEQ ID NO: 2, to said organ or tissue, and optionally wherein the vector is a plasmid or a viral vector; or (b) conditioned media from a culture of the cells of (a) that have been modified to have an increase of the level of human CAMKK1 protein to said organ or tissue, thereby preventing fibrosis or increasing vascular density in the organ or tissue of the patient,”
(see claims 1 and 2). Note that SEQ ID Nos 2 and 4 of Penn2 are a 100% match for SEQ ID NO 1 of the instant claim 2. Here, because conditioned media, as mentioned in claim 1b of Penn2 would, absent evidence to the contrary, be expected to have CAMKK1, the examiner understands that claim 1b of Penn2 teaches administering CamKK1 polypeptides to a patient to treat tissue injury or conditions related to tissue injury because fibrosis is a type of tissue injury and increasing vascular density promotes tissue healing. Moreover, claim 1a of Penn2 recites administering a CAMKK1 polypeptide having SEQ ID 4, which is a 100% match to the CamKK1 Polypeptide having SEQ ID No 1 of the instant application.
	Penn2 does not teach that the effective amount of polypeptide is “an amount that induces exosome production, secretion, and/or function in the subject. However, Penn2 teaches an effective amount with respect to that which “prevent[s] fibrosis or increase[es] vascular density in the organ or tissue of the patient.” The wherein language with respect to exosomal production, secretion, or function relates to an inherent condition and does not pertain to an active step of the method. Therefore, one of ordinary skill in the art would expect the method Penn2 to anticipate the limitations of claims 1 and 2 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ASHLEY GAO whose telephone number is (571) 272-5695. The
examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Vanessa Ford can be reached on (571) 272-0857. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ashley Gao/
Examiner, Art Unit 1646

/Adam Weidner/Primary Examiner, Art Unit 1649